Citation Nr: 1134839	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-07 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether the Veteran submitted a timely notice of disagreement with a rating decision in April 1997 that denied entitlement to service connection for hearing loss, right ankle strain, and left ankle strain.  

2.  Entitlement to an effective date prior to April 25, 2006, for service connection for right ankle strain.  

3.  Entitlement to an effective date prior to April 25, 2006, for service connection for left ankle strain.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral knee disorders.  

6.  Entitlement to service connection for a heart disorder.  

7.  Entitlement to an initial rating greater than 10 percent for left ankle strain.  

8.  Entitlement to an initial rating greater than 10 percent for right ankle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  

A rating decision in June 2007 denied service connection for numerous disabilities.  The Veteran submitted a timely notice of disagreement and the RO provided him a statement of the case concerning all of those issues in March 2009.  Later in March 2009, the Veteran submitted a statement that referenced his claimed bilateral knee disorders, hearing loss, and a heart disorder.  The Board construes that statement as the Veteran's substantive appeal concerning those issues only.  No substantive appeal concerning the other issues was received; therefore, they are not before the Board at this time.  Further, as discussed more fully below, because a final rating decision in April 1997 denied service connection for bilateral knee disorders and hearing loss, the Board has recharacterized the issues regarding those disorders as whether new and material evidence has been presented to reopen the claims.  

The issues concerning service connection for bilateral knee disorders and bilateral hearing loss, and a greater initial rating for right ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in April 1997 denied entitlement to service connection for hearing loss, and bilateral ankle, knee, and shoulder conditions; the Veteran was notified of that decision in April 1997.  Communication expressing disagreement with that decision was not received by VA from the Veteran or his representative until March 2009.  

2.  On April 25, 2006, VA received from the Veteran a VA Form 21-526 claiming service connection for ankle disorders.  

3.  A rating decision in February 2009 granted service connection for right ankle strain and assigned an effective date of April 25, 2006.  

4.  A rating decision in March 2009 granted service connection for left ankle strain and assigned an effective date of April 25, 2006.  

5.  Evidence received since the April 1997 rating decision concerning service connection for bilateral hearing loss was not previously of record and raises a reasonable possibility of substantiating the claim.  

5.  Evidence received since the April 1997 rating decision concerning service connection for bilateral knee disorders was not previously of record and raises a reasonable possibility of substantiating the claim.  

6.  The evidence of record does not show a heart disorder related to the Veteran's military service.  

7.  The Veteran's left ankle strain is manifested by pain, stiffness, tenderness, and swelling, and by dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  


CONCLUSIONS OF LAW

1.  The Veteran did not submit a timely notice of disagreement with the rating decision in April 1997 that denied entitlement to service connection for hearing loss, and bilateral ankle, knee, and shoulder conditions.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2010). 

2.  The criteria for an effective date prior to April 25, 2006, for service connection for right ankle strain are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(2) (2010).  

3.  The criteria for an effective date prior to April 25, 2006, for service connection for left ankle strain are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(2) (2010).  

4.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

5.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral knee disorders is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

6.  A heart disorder was not incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (200).  

7.  The criteria for an initial rating greater than 10 percent for left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's June 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). With respect to the Dingess requirements, the June 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

As for his claims seeking service connection for bilateral knee disorders and bilateral hearing loss, a rating decision in April 1997 denied service connection for those disorders.  As discussed more fully below, that rating decision is final.  Therefore, the threshold determination at this time is whether new and material evidence has been presented to reopen those claims.  Because the Board is taking action favorable to the Veteran by granting that aspect of those issues, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His service treatment records are not available.  The RO has unsuccessfully undertaken numerous attempts on multiple occasions to locate and obtain those records, and entered formal findings regarding the unavailability of those records in April 1997, September 2006, and April 2007.  As for his claim seeking service connection for a heart disorder, the Veteran was afforded a VA examination in June 2008.  Concerning his claim for a greater initial rating for left ankle strain, he was afforded a VA joints examinations in March 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All of those examinations are more than adequate, as they were predicated on a full reading of the claims file, including the Veteran's VA and private treatment records.  Moreover, the Veteran has not submitted evidence or argument of how he was prejudiced by either of these examinations.  Id. at 455-56.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Except as discussed in the remand section, below, the duty to assist has been fulfilled.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Timeliness of a notice of disagreement 

To initiate an appeal, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302 (2010).  

In this case, a rating decision in April 1997 denied service connection for hearing loss, and bilateral ankle, knee, and shoulder conditions.  The Veteran was notified of that determination on April 30, 1997.  In March 2009, a letter was received from the Veteran stating that he was appealing rating decisions in February 2009 and March 2009.  He also indicated that he was still waiting for a decision on his appeal of the April 1997 rating decision; he enclosed a photocopy of a letter dated in June 1997 that essentially indicated his disagreement with the April 1997 rating decision.  A VA Form 9 was received from the Veteran in March 2010, including another copy of his June 1997 letter.  Finally, later in March 2010, the Veteran submitted the original (in blue ink) of the purported June 1997 letter.  

At his Board hearing in May 2011, the Veteran testified that he submitted the June 1997 letter to the Pottawattomie County VA Annex.  

The record does not reflect receipt by VA of any communication from the Veteran or his representative within one year of the mailing of the notice of the April 1997 rating decision that expressed disagreement with that decision.  Although the Veteran argues that he submitted the above letter in June 1997, the fact that he was able to provide the original document in March 2010 is strong evidence that he did not submit it to VA in 1997, as he has claimed.  The only VA date stamp on the original document is dated in March 2010.  However, even if the Veteran did submit some document to the Pottawattomie County VA office, that office is not part of the United States Department of Veterans Affairs.  The regulations specify that a notice of disagreement must be filed with the Department of Veterans Affairs office which has jurisdiction over the applicable records; in this case, that office is the VA RO in Des Moines.  See 38 C.F.R. § 20.300 (2010).  

In sum, no communication expressing disagreement with the April 1997 rating decision was received by VA within one year after the Veteran was notified of that decision.  

To the extent that the copy of the Veteran's letter dated in June 1997, but received for the first time in March 2009, expresses disagreement with the April 1997 rating decision, it was not received within one year of the RO's notice to him of the decision, and so cannot be accepted as a notice of disagreement with the April 1997 rating decision.  It was not timely filed.  

Therefore, the Board finds that a timely notice of disagreement with the April 1997 rating decision was not received.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302.  

Earlier effective dates

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the effective date of an award of direct service connection shall be the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the effective date of an award of direct service connection shall be either the date of receipt of the claim, or date entitlement arose, whichever is later.  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  

Further, where service connection is established based on evidence received after a final disallowance, the effective date shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

As discussed above, a rating decision in April 1997 denied service connection for bilateral ankle disorders.  The Veteran did not submit a timely notice of disagreement with that decision; therefore, that decision is final.  The next document received from the Veteran concerning service connection for bilateral ankle disorders is a VA Form 21-526 which was received on April 25, 2006.  That document, therefore, constitutes the Veteran's application to reopen his previously and finally disallowed claim.  Based on additional evidence received after April 1997, consisting primarily of a lay statement and the reports and opinions of two VA compensation examiners, a rating decision in February 2009 granted service connection for a right ankle strain, and a rating decision in March 2009 granted service connection for a left ankle strain.  Those rating decisions assigned an effective date of April 25, 2006, for service connection for the ankle disabilities.  

The Veteran's entitlement to service connection for left and right ankle strain arose at the time of the ankle injuries in service.  However, as set forth in § 3.400(q)(2), the effective date for service connection is the later of the date entitlement arose and the date of receipt of claim.  In this case, the later date is the date of receipt of the Veteran's application to reopen his claim, April 25, 2006.  That date, then, is the proper effective date for service connection for right and left ankle strain.  

Because the RO has already assigned an effective date of April 25, 2006, for service connection for right and left ankle strain, no earlier date may be assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  

Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for certain chronic diseases, including hearing loss, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this case, a rating decision in April 1997 denied service connection for hearing loss and bilateral knee disorders; the Veteran was notified of that decision in April 1997.  As discussed above, the April 1997 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.25, 19.26, 20.200, 20.201, 20.202 (2010).  

New and material evidence regarding hearing loss 

The evidence that was of record in April 1997 concerning hearing loss consisted of the reports of VA audiometric testing in September 1996 and October 1996, and the report of a VA general medical compensation examination in August 1996.  The August 1996 examiner stated that the Veteran had a history of hearing loss from firing artillery while in the Army, and noted a screening auditory acuity of 15/15 in both ears.  

On an authorized audiological evaluation in September 1996, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
5
5
10
45
35
Left
5
5
10
45
30

Speech audiometry revealed speech discrimination ability of 96 percent in the right ear and of 90 percent in the left ear.  

On an authorized audiological evaluation in October 1996, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
0
10
5
15
40
Left
0
5
10
15
20

Speech audiometry revealed speech discrimination ability of 98 percent in each ear.  The October 1996 examiner also noted the Veteran's reported tinnitus.  

The April 1997 rating decision denied service connection for hearing loss because the evidence did not show that hearing loss developed during service.  

Evidence added to the file since April 1997 concerning this issue consists primarily of the report and opinion of a VA audiologist in May 2008.  That examiner opined that, "[t]he veteran's hearing loss and tinnitus are consistent with a history of noise exposure.  Civilian occupational noise exposure was noted from working in a NE beef plant since 1996 and his current reported job working at Tyson Foods.  It was not noted if hearing protection was used at the NE beef plant, but he reported hearing protection is used at Tyson Foods."  The examiner indicated that the October 1996 test showed normal hearing in the left ear and mild to moderate loss in the right ear, and that testing in May 2008 showed moderate hearing loss in both ears.  The examiner stated that, because the Veteran did not have hearing loss in the left ear in 1996, the current hearing loss in that ear was not a result of military service; the examiner provided no rationale for that opinion, however.  The examiner further stated that she was unable to provide an opinion concerning the etiology of the Veteran's right ear hearing loss without resort to speculation.  The examiner did state that it was at least as likely as not that a portion of the Veteran's tinnitus was a result of noise exposure during service, however.  

The Board finds that the May 2008 VA compensation examination was inadequate, since the examiner did not provide rationale for her opinion.  However, in light of her opinion regarding tinnitus, the examiner clearly considered the Veteran's noise exposure during service to have been significant.  

The Board finds that that medical opinion evidence is new, in that it was not previously of record and considered, and that it raises a reasonable possibility of substantiating the Veteran's service connection claim.  Therefore, the claim for service connection for bilateral hearing loss is reopened.  To this extent only, the claim is allowed.  

New and material evidence regarding bilateral knee disorders

Again, the April 1997 rating decision that denied service connection for bilateral knee disorders is final.  

Evidence that was of record and considered at the time of the April 1997 rating decision consisted primarily of the report of a VA general medical compensation examination in August 1996.  The examiner noted the Veteran's complaint of bilateral knee pain that had developed around 1993 without known injury.  On examination, there was tenderness of the left medial knee on laxity testing, and crepitus in the knees, but the examination was otherwise normal; x-rays also showed normal knees.  The examiner diagnosed bilateral chondromalacia patella, but did not comment on the etiology of the disorder.  

Evidence added to the file since April 1997 concerning this issue consists primarily of the report of a VA compensation joints examination in June 2008 and VA and private treatment records from June 2006 to September 2009.  The private treatment records show that the Veteran underwent arthroscopic surgery on his left knee with patellar debridement in August 2007.  Subsequently, he reported continuing bilateral knee pain, with increased discomfort after doing physical labor.  A physical therapist indicated that the Veteran's knee pain was subsiding with wearing knee braces and doing exercises.  In September 2009, an orthopedic surgeon was consulted for the Veteran's chronic bilateral knee pain, which the Veteran indicated had been present since at least 1994.  The Veteran attributed his knee pain to his duties as a paratrooper during service.  The examiner stated that magnetic resonance imaging (MRI) of the Veteran's right knee in 2006 reportedly showed chronic partial tear of the anterior cruciate ligament and grade I chondromalacia patella.  The examiner reviewed the MRI studies and did not appreciate any significant pathology.  The assessment was of bilateral knee pain of uncertain etiology.  

The April 1997 rating decision denied service connection for bilateral ankle disorders because there was no evidence of treatment for chronic knee conditions during service.  

The Board recognizes that the recent available treatment records show the Veteran's continued treatment for bilateral knee pain, which was known to be present in 1997.  However, the Board finds that the Veteran's knee surgery in 2007 provides significant additional information regarding his knee disorders.  Moreover, the RO's recent grant of service connection for bilateral ankle disorders also implicates the question of secondary service connection.  Therefore, the Board finds that the additional evidence is new in that it was not of record and considered at the time of the April 1997 rating decision.  Further, the new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  Therefore, the claim for service connection for bilateral knee disorders is reopened.  To this extent only, the claim is allowed.  

Service connection for a heart disorder

The report of a VA general medical compensation examination in August 1996 does not reflect any cardiac complaints or abnormal clinical findings.  The examiner stated that the cardiovascular examination showed no significant abnormalities.  

The private treatment records show that the Veteran underwent an exercise treadmill test in February 2006 after complaining of chest pain, shortness of breath, and pain on exertion.  The test was negative for any ischemia or evidence of coronary artery disease.  Electrocardiogram (EKG) at that time showed first degree atrioventricular (AV) block.  On a stress echocardiogram performed in March 2007, the Veteran had an abnormal blood pressure response, but his exercise capacity was good, the estimated ejection fraction was 60 percent, and there was no arrhythmia.  EKGs in February 2006, June 2008, and March 2009 showed normal sinus rhythm with first degree AV block.  

The examiner at the time of the Veteran's Persian Gulf Registry examination in December 2007 stated that the Veteran had been diagnosed with first degree block in the mid-1990's after being found on routine EKG.  

At the time of a VA compensation examination in June 2008, the Veteran reported a history of first degree heart block that had been present for approximately three years.  The Veteran told the examiner that he occasionally experienced some palpitations, as well as some dyspnea on exertion.  He described having atypical chest pains up to twice a week, for which he underwent the previous treadmill test.  On examination, the heart was normal.  The only heart disorder diagnosed was first degree AV block.  The examiner commented that first degree AV block is a not uncommon disorder that can be due to a number of conditions, including genetics.  Noting that the Veteran's heart block was first noted in 2006, the examiner stated that it was uncertain when first degree AV block occurred in the Veteran.  

At his Board hearing, the Veteran testified that he was told by doctors during service that he had first degree heart block that may or may not affect him during the remainder of his life, but that it was possible he might need a pacemaker.  He stated that, after service, his private doctor had noted it and had performed the stress tests, etc.  

The VA and private treatment records, as well as the reports of two VA examinations, show that the only heart disorder diagnosed has been first degree AV block.  Although the Veteran has stated that he was first told by doctors during service that he had first degree heart block, no service treatment records are available to corroborate that statement.  VA and private treatment records beginning in 1996 are available, however, and none of those records mentions a diagnosis of or a history of heart block until 2006, when the Veteran complained of chest pain and underwent a treadmill stress test that showed the EKG abnormality.  

The Board recognizes that the Veteran is competent to report observable events and medical symptoms and even to report statements to him by physicians as to diagnoses.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, his report of those diagnoses does not equate to the diagnosis itself.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that a layperson is not "competent" to diagnose a form of cancer).  The Board finds that fact that the available records do not reflect a diagnosis of first degree heart block until 2006, more than a decade after his separation from service.  Further, there is no medical evidence linking the Veteran's current heart disorder to service.  

Therefore, the Board concludes that the Veteran does not have a current heart disorder that is due to an injury or disease in service.  Accordingly, the criteria for service connection for a heart disorder are not met.  

Increased rating for left ankle strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may consider only the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this rule does not apply here because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

Service connection for the Veteran's left ankle strain was granted by a March 2009 rating decision and a 10 percent evaluation was assigned under Diagnostic Code 5271, effective April 26, 2006.  The Veteran filed a timely notice of disagreement in March 2009 with respect to the disability evaluation assigned and perfected the appeal in March 2010.  

The Veteran's service-connected left ankle strain is evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent evaluation is assigned for moderate limitation of motion of the ankle.  A 20 percent rating is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  Normal dorsiflexion is to 20 degrees; normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  

At the time of a March 2009 VA compensation examination, the Veteran reported left ankle pain, some stiffness, weakness, giving way, popping, snapping, and swelling.  He indicated that flare-ups of moderate severity occurred weekly on weight-bearing activity and twisting/rolling of the ankle, lasting from hours to two days.  Changes in the weather also caused increased pain in the ankle joint.  Over the counter medications and rest provide relief.  The Veteran denied using an ankle brace or wrap.  He stated that he could walk a more than a quarter mile, but that prolonged standing and walking resulted in increased pain and flare-ups.  On examination of the Veteran's left ankle, there was tenderness, guarding of movement, and weakness, but no instability.  Dorsiflexion was possible to 20 degrees, plantar flexion to 40 degrees, eversion to 15 degrees, and inversion to 25 degrees, each action with noted tenderness.  On repeated testing, there was increased pain, but no additional weakness, excess fatigability, incoordination, or lack of endurance, or additional loss of range of motion.  No abnormalities of the left ankle were seen on x-ray.  The examiner indicated that the disability has a moderate or severe effect on the Veteran in activities such as exercise, sports, and recreation, but a mild or no effect on usual daily activities.  

At his Board hearing in May 2011, the Veteran described the symptoms and effects of his left ankle disability essentially as set forth by the March 2009 VA examiner, although the Veteran stated that he used a brace on the ankle frequently to assist with perceived instability.  He described his primary problems with the ankle as pain and swelling.  

The range of motion findings recorded by the March 2009 VA examiner reflect no more than mild limitation of motion.  Dorsiflexion was normal and plantar flexion was only slightly reduced, to 40 degrees from a normal of 45 degrees.  Significantly, the examiner indicated that range of motion was not further reduced after repeated testing, although the Veteran did report increased pain.  However, the Board recognizes the effect that pain and swelling and the perceived instability have on the Veteran's daily activities.  

Considering the reported clinical findings and the examiner's assessment of the Veteran's left ankle disability, as well as the Veteran's report of his symptoms, the Board finds that the overall functional impairment caused by the left ankle disability does not equate with more than moderate limitation of motion of the ankle.  Clearly, the disability poses restrictions on the Veteran's activities and impacts his daily life.  However, in light of the recorded clinical findings and the Veteran's own report of the disability's effects, the Board finds that the overall impairment does not equate with severe limitation of motion.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's left ankle disability is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  The disability has been manifest throughout the appeal period by pain, swelling, stiffness, and dorsiflexion to 20 degrees and plantar flexion to 40 degrees, without any increase in limitation of motion on use.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current 10 percent disability rating for his service-connected left ankle strain.  Ratings in excess thereof are provided for certain manifestations of the service-connected left ankle disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

Accordingly, an initial rating greater than 10 percent for left ankle strain is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After review of the evidence, the evidence of record does not warrant a rating in excess of that assigned at any time during the period pertinent to this appeal.  See 38 U.S.C.A. § 5110; see also Fenderson v. West, 12 Vet. App. at 126.  


ORDER

The Veteran did not submit a timely notice of disagreement with a rating decision in April 1997 that denied entitlement to service connection for hearing loss, right ankle strain, and left ankle strain; the appeal is denied.  

An effective date prior to April 25, 2006, for service connection for right ankle strain is denied.  

An effective date prior to April 25, 2006, for service connection for left ankle strain is denied.  

New and material evidence having been submitted, the Veteran's claim for service connection for bilateral hearing loss is reopened; to this extent, the appeal is granted.  

New and material evidence having been submitted, the Veteran's claim for service connection for bilateral knee disorders is reopened; to this extent, the appeal is granted.  

Service connection for a heart disorder is denied.  

An initial rating greater than 10 percent for left ankle strain is denied.  


REMAND

Having reopened the Veteran's claims for service connection for bilateral hearing loss and bilateral knee disorders, the next step is to consider the merits of each claim, but only after ensuring that the duty to assist the Veteran under 38 U.S.C.A. § 5107(a) has been fulfilled.  The Board finds that a medical opinion is needed regarding each of the claims to determine whether the current disorders are related to service or, in the case of the knee disorders, to a service-connected disability.  

A rating decision in February 2009 granted service connection for right ankle strain and assigned a 10 percent rating, effective April 26, 2006.  A rating decision in March 2009 granted service connection for left ankle strain and assigned a 10 percent rating for that disability, also effective April 26, 2006.  In March 2009, the Veteran's representative forwarded to the RO a letter from the Veteran, in which he stated that he was appealing the February 2009 and March 2009 rating decisions; the Veteran did not specify which aspects of those decisions he disagreed with.  However, the Veteran's representative's cover letter identified only "Rating for left ankle condition at 10%."  VA is required to construe liberally all submissions by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The RO previously considered the Veteran's March 2009 letter as a notice of disagreement with the effective date assigned for the ankle disabilities, as well as with the rating assigned for left ankle strain.  Therefore, the Board finds that the March 2009 letter also constitutes a notice of disagreement with the initial rating assigned for right ankle strain.  The notice of disagreement is timely.  As the RO has not yet issued a statement of the case, the Board is obligated to remand that issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for hearing loss or a knee disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any hearing loss found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a hearing loss disability.  If a hearing loss disability is diagnosed, the examiner must state whether the disorder is related to the Veteran's military service, to include his duties as a cannon crewmember.  In particular, the examiner must consider and distinguish, if necessary, the May 2008 examiner's opinion regarding tinnitus being related to in-service noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any knee disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a disorder of either knee.  If a disorder of either knee is diagnosed, the examiner must state whether the disorder is related to the Veteran's military service, to include his reported activities as a paratrooper.  The examiner must also provide an opinion as to whether any current knee disorder found was caused or aggravated by the Veteran's service-connected bilateral ankle strain.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims for service connection for bilateral hearing loss and bilateral knee disorders must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

6.  The RO must issue a statement of the case, as well as notification of the Veteran's appellate rights, on the issue of entitlement to an initial evaluation greater than 10 percent for right ankle strain.  38 C.F.R. § 19.26 (2010).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the February 2009 rating decision granting an initial 10 percent evaluation for right ankle strain must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


